NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 BRENDA INDIRA USMANY; et al.,                   No.    13-74376

                  Petitioners,                   Agency Nos.       A099-068-552
                                                                   A099-068-553
   v.                                                              A075-672-685

 LORETTA E. LYNCH, Attorney General,
                                                 MEMORANDUM*
                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Brenda Indira Usmany and her family, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum, withholding of removal, and protection under the Convention Against


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that the incidents of

mistreatment Usmany suffered in Indonesia did not cumulatively rise to the level

of persecution. See id. at 1059-60 (two incidents of beatings and robbery and

being accosted by a mob did not compel a finding of past persecution); Halim v.

Holder, 590 F.3d 971, 975-76 (9th Cir. 2009) (discrimination and harassment as a

youth and being beaten by rioters did not compel a finding of past persecution).

Substantial evidence also supports the BIA’s determination that, even under a

disfavored group analysis, Usmany failed to demonstrate sufficient individualized

risk of harm to establish a well-founded fear of persecution in Indonesia. See

Halim, 590 F.3d at 979. We reject petitioners’ contention that the agency erred in

its analysis. Thus, petitioners’ asylum claim fails.

      Having failed to establish eligibility for asylum, Usmany’s withholding of

removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT protection

                                          2                                  13-74376
because Usmany failed to establish it is more likely than not she would be tortured

by or with the consent or acquiescence of the government of Indonesia. See

Wakkary, 558 F.3d at 1068. We reject petitioners’ contention that the agency

failed to consider record evidence. Thus, Usmany’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                         3                                   13-74376